ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_14_EN.txt. 583

DISSENTING OPINION OF JUDGE HIGGINS

1. I agree with all that the Court has to say as to why it must render
this Opinion and much that it has to say on the substance of the question
put to it. I have also voted in favour of paragraphs 2A, 2B, 2C, 2D and
2F of the dispositif. The first four of these findings are in a sense stepping
stones to the heart of the matter, which is to be found in paragraph 2 E.
I have, with regret, been unable to vote for what the Court there deter-
mines.

2. In the first part of its Opinion the Court has rejected suggestions
that it should in its discretion decline to give the Opinion on the grounds
that the question is not legal, or is too vague, or would require the Court
to make scenarios, or would require it to “legislate”. But at paragraph 97
of its Opinion, and in paragraph 2E of its dispositif, the Court effectively
pronounces a non liquet on the key issue on the grounds of uncertainty in
the present state of the law, and of facts. I find this approach inconsistent.

3. I agree with most of the legal reasoning that sustains para-
graphs 2A, 2B, 2C and 2D. Although paragraph 2C is negatively for-
mulated, it is clear from the Court’s analysis that neither the Charter
provisions, nor customary international law, nor treaty law, make the
threat or use of nuclear weapons unlawful per se.

4. In its Judgment on Military and Paramilitary Activities the Court
confirmed the existence of a rule of proportionality in the exercise of
self-defence under customary international law. It there noted that the
Charter “does not contain any specific rule whereby self-defence would
warrant only measures which are proportional to the armed attack and
necessary to respond to it” (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), I.C_J.
Reports 1986, p. 94, para. 176). Importantly, in the present Opinion the
Court makes clear (paras. 40-41) that notwithstanding the absence of
specific mention of proportionality in Article 51, this requirement applies
equally to the exercise of self-defence under the Charter.

5. In the Military and Paramilitary Activities case the terms used by
the Court already made clear that the concept of proportionality in self-
defence limits a response to what is needed to reply to an attack. This is
consistent with the approach of Professor Ago (as he then was), who had
made clear in the Addendum to his Eighth Report on State Responsibil-
ity that the concept of proportionality referred to was that which was
proportionate to repelling the attack, and not a requirement of symmetry
between the mode of the initial attack and the mode of response (A/CN.4/

361
584 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

318/Adds.5-7, para. 121, Yearbook of the International Law Commission,
1980, Vol. II, Part One, p. 69).

6. Paragraph 2E states in its first part that the threat or use of nuclear
weapons would generaily be contrary to the rules of international law
applicable in armed conflict, in particular the principles and rules of
humanitarian law; and in its second part that the Court cannot conclude
whether a threat or use of nuclear weapons in extremis in self-defence,
where a State’s very survival was at stake, would be lawful or unlawful.

7. I have not been able to vote for these findings for several reasons. It
is an essential requirement of the judicial process that a court should
show the steps by which it reaches its conclusions. I believe the Court has
not done so in respect of the first part of paragraph 2E. The findings in
a judicial dispositif should be clear. I believe paragraph 2E is unclear in
its meaning (and one may suspect that this lack of clarity is perhaps
regarded as a virtue). I greatly regret the non liquet offered in the second
part of paragraph 2E. And I believe that in that second sentence the
Court is declining to answer a question that was in fact never put to it.

8. After finding that the threat or use of nuclear weapons is not pro-
hibited per se by reference to the Charter or treaty law, the Court moves
to see if it is prohibited per se by reference to the law of armed conflict
(and especially humanitarian law).

9. It is not sufficient, to answer the question put to it, for the Court
merely briefly to state the requirements of the law of armed conflict
(including humanitarian law) and then simply to move to the conclusion
that the threat or use of nuclear weapons is generally unlawful by refer-
ence to these principles and norms. The Court limits itself to affirming
that the principles and rules of humanitarian law apply to nuclear weap-
ons. It finds in paragraph 95, by reference to “the unique characteristics
of nuclear weapons” that their use is “scarcely reconcilable” with the
requirements of humanitarian law and “would generally be contrary” to
humanitarian law (dispositif, para. 2E). At no point in its Opinion does
the Court engage in the task that is surely at the heart of the question
asked: the systematic application of the relevant law to the use or threat
of nuclear weapons. It reaches its conclusions without the benefit of
detailed analysis. An essential step in the judicial process — that of legal
reasoning — has been omitted.

10. What in my view the Court should have done is to explain, elabo-
rate and apply the key elements of humanitarian law that it identifies.
J agree with the Court that certain general principles emanating from the
treaties on the law of armed conflict and on humanitarian law are bind-
ing, either as continuing treaty obligations or as prescriptions of custom-
ary international law. These principles stem from a variety of uncon-
tested sources (by which I mean they are in no way dependent upon the
provisions of Additional Protocol I to the Geneva Conventions of 1949

362
585 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

nor upon any views held as to the application of those provisions to
nuclear weapons). Particular reference may be made to the St. Petersburg
Declaration of 11 December 1868 and to the Regulations, annexed to the
Hague Convention IV, 1907, Articles 22 and 23 fe). The Court recalls
that the Regulations annexed to Hague Convention IV were in 1946 held
by the Nuremberg Military Tribunal to have become part of customary
international law by 1939. (Opinion, para. 80.)

11. The legal principle by which parties to an armed conflict do not
have an unlimited choice of weapons or of methods of warfare cannot of
itself give the answer to the question before the Court. Its purpose is to
ensure that weapons, both in the context of their use, and in the methods
of warfare, must comply with the other substantive rules.

12. It is not permitted in the choice of weapons to cause unnecessary
suffering to enemy combatants, nor to render their death inevitable, nor
to aggravate their sufferings when disabled. Equally, the Report of the
International Military Commission in St. Petersburg of 1868 made clear
that harm to civilians as a means of securing victory over the enemy was
not a legitimate right of war; and that even in seeking to disable the mili-
tary not every method was lawful. There has been, in many of the written
and oral submissions made to the Court, a conflation of these two ele-
ments. But the Court itself makes clear, in paragraph 78 of its Opinion,
that the prohibitions against means of conflict that cause unnecessary
suffering is directed towards the fulfilment of the second, progressive,
limb — namely, that even in seeking to disable the military forces of the
enemy, there is a limitation upon the means that may be employed. These
provisions are not directed at the protection of civilians — other provi-
sions serve that purpose. It is in any event absolutely prohibited to attack
civilians, whether by nuclear or other weapons. Attack upon civilians
does not depend for its illegality upon a prohibition against “superfluous
injury” or aggravating the sufferings of men already disabled.

13. If then the “unnecessary suffering” provision does not operate as a
generalized prohibition, but is rather directed at the protection of com-
batants, we must ask whether it still does not follow that the appalling
primary effects of a nuclear weapon — blast waves, fires, radiation or
radioactive fallout — cause extensive unnecessary suffering? These effects
indeed cause horrendous suffering. But that is not necessarily “unneces-
sary suffering” as this term is to be understood within the context of the
1868 and 1907 law, which is directed at the limitation of means against a
legitimate target, military personnel.

14. The background to Article 23 (a) of the Hague Regulations was
the celebrated provision in Article 22 (which opens a Chapter on the
means of injuring the enemy) that the means of injuring the enemy is not
unlimited. A certain level of violence is necessarily permissible in the
exercise of self-defence; humanitarian law attempts to contain that force

363
586 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

(and illegal uses of force too), by providing a “balancing” set of norms. It
is thus unlawful to cause suffering and devastation which is in excess of
what is required to achieve these legitimate aims. Application of this
proposition requires a balancing of necessity and humanity. This
approach to the proper understanding of “unnecessary suffering” has
been supported, inter alia, by the Netherlands (Advisory Opinion on the
Legality of the Use by a State of Nuclear Weapons in Armed Conflict,
Written Statement, para. 27), the United Kingdom (ibid., Written State-
ment, paras. 36 ff. and oral statement (CR 95/34)); the United States
(ibid., Written Statement, para. 25) and New Zealand (Written State-
ment, para. 69, submitted in connection with the present request for advi-
sory opinion).

15. Subsequent diplomatic practice confirms this understanding of
“unnecessary suffering” as established in the 1907 Regulations. In the
Lucerne Conference of Governmental Experts on the Use of Certain
Conventional Weapons of 1974, the Experts were agreed both what was
meant by “suffering” and by “unnecessary”. As to the latter:

“This involved some sort of equation between, on the one hand,
the degree of injury or suffering inflicted (the humanitarian aspect)
and, on the other, the degree of necessity underlying the choice of a
particular weapon (the military aspect).” (Conference Report, pub-
lished by the International Committee of the Red Cross (ICRC),
1975, para. 23.)

They were in accord that the concept entailed a “balancing” or “equa-
tion” rather than a prohibition against a significant degree or even a vast
amount of suffering. Any disagreement rather lay in whether, on the mili-
tary necessity side of the equation, all that was permitted was to put
enemy personnel hors de combat, or whether it was permitted also to
attack enemy material, lines of communication and resources (ibid.,
para. 25).

16. It is this understanding of the principle that explains why States
have been able to move to a specific prohibition of dum-dum bullets,
whereas certain weapons that cause vastly greater suffering have neither
been the subject of specific prohibitions, nor, in general State practice,
been regarded as clearly prohibited by application of the “unnecessary
suffering” principle. The status of incendiary projectiles, flamethrowers,
napalm, high velocity weapons — all especially repugnant means of con-
ducting hostilities — have thus remained contested.

17. The prohibition against unnecessary suffering and superfluous
injury is a protection for the benefit of military personnel that is to be
assessed by reference to the necessity of attacking the particular military

364
587 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

target. The principle does not stipulate that a legitimate target is not to
be attacked if it would cause great suffering.

18. There remains unanswered the crucial question: what military
necessity is so great that the sort of suffering that would be inflicted on
military personnel by the use of nuclear weapons would ever be justified?
That question, in turn, requires knowing the dimensions of the suffering
of which we speak and the circumstances which occasion it. It has been
suggested that suffering could be relatively limited in the tactical theatre
of war. The Court rightly regards that evidence as uncertain. If the suf-
fering is of the sort traditionally associated with the use of nuclear weap-
ons — blast, radiation, shock, together with risk of escalation, risk of
spread through space and time — then only the most extreme circum-
stances (defence against untold suffering or the obliteration of a State or
peoples) could conceivably “balance” the equation between necessity and
humanity.

19. To show how it reached its findings in paragraph 2E of the dis-
positif, the Court should, after analysing the provisions of humanitarian
law concerning the protection of combatants, then systematically have
applied the humanitarian rules and principles as they apply to the protec-
tion of civilians. The major legal issues in this context which it might
have been expected the Court would address are these: does the prohibi-
tion against civilians being the object of attack preclude attack upon a
military target if it is realized that collateral civilian casualties will be un-
avoidable? And in the light of the answer to the above question, what
then is meant by the requirements that a weapon must be able to dis-
criminate between civilian and military targets and how will this apply to
nuclear weapons?

20. For some States making submissions to the Court, the large number
of civilian victims was said itself to show that the collateral damage is
excessive. But the law of armed conflict has been articulated in terms of a
broad prohibition — that civilians may not be the object of armed attack
— and the question of numbers or suffering (provided always that this
primary obligation is met) falls to be considered as part of the “balan-
cing” or “equation” between the necessities of war and the requirements
of humanity. Articles 23 (g), 25 and 27 of the Annex to the Fourth
Hague Convention have relevance here. The principle of proportionality,
even if finding no specific mention, is reflected in many provisions of
Additional Protocol I to the Geneva Conventions of 1949. Thus even a
legitimate target may not be attacked if the collateral civilian casualties
would be disproportionate to the specific military gain from the attack.
One is inevitably led to the question of whether, if a target is legitimate
and the use of a nuclear weapon is the only way of destroying that target,
any need can ever be so necessary as to occasion massive collateral dam-
age upon civilians.

365
588 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

21. It must be that, in order to meet the legal requirement that a mili-
tary target may not be attacked if collateral civilian casualties would be
excessive In relation to the military advantage, the “military advantage”
must indeed be one related to the very survival of a State or the avoid-
ance of infliction (whether by nuclear or other weapons of mass destruc-
tion) of vast and severe suffering on its own population; and that no
other method of eliminating this military target be available.

22. It is said that collateral damage to civilians, even if proportionate
to the importance of the military target, must never be intended. “One’s
intent 1s defined by what one chooses to do, or seeks to achieve through
what one chooses to do.” (Finnis, Boyle and Grisez, Nuclear Deterrence,
Morality and Idealism, 1987, pp. 92-93.) This closely approximates to the
legal doctrine of foreseeability, by which one is assumed to intend the
consequences of one’s actions. Does it follow that knowledge that in con-
crete circumstances civilians will be killed by the use of a nuclear weapon
is tantamount to an intention to attack civilians? In law, analysis must
always be contextual and the philosophical question here put is no dif-
ferent for nuclear weapons than for other weapons. The duty not to
attack civilians as such applies to conventional weapons also. Collateral
injury in respect of these weapons has always been accepted as not con-
stituting “intent”, provided always that the requirements of proportion-
ality are met.

23. Very important also in the present context is the requirement of
humanitarian law that weapons may not be used which are incapable of
discriminating between civilian and military targets.

24. The requirement that a weapon be capable of differentiating
between military and civilian targets is not a general principle of humani-
tarian law specified in the 1899, 1907 or 1949 law, but flows from the
basic rule that civilians may not be the target of attack. There has been
considerable debate, as yet unresolved, as to whether this principle refers
to weapons which, because of the way they are commonly used, strike
civilians and combatants indiscriminately (Weapons That May Cause
Unnecessary Suffering or Have Indiscriminate Effects, Report of the
Work of Experts, published by the ICRC, 1973) or whether it refers to
whether a weapon “having regard to its} effects in time and space” can
“be employed with sufficient or with predictable accuracy against the
chosen target” (Conference of Government Experts on the Use of Cer-
tain Conventional Weapons, Lucerne, 1974, Report published by the
ICRC, 1975, pp. 10-11, para. 31; see also Kalshoven, “Arms, Armaments
and International Law”, Receuil des cours de l'Académie de droit inter-
national de La Haye, Vol. 191 (1985-IT), p. 236). For this concept to have
a separate existence, distinct from that of collateral harm (with which it
overlaps to an extent), and whichever interpretation of the term is
chosen, it may be concluded that a weapon will be unlawful per se if it is

366
589 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

incapable of being targeted at a military objective only, even if collateral
harm occurs. Notwithstanding the unique and profoundly destructive
characteristics of all nuclear weapons, that very term covers a variety of
weapons which are not monolithic in all their effects. To the extent that
a specific nuclear weapon would be incapable of this distinction, its use
would be unlawful.

25. 1 do not consider it juridically meaningful to say that the use of
nuclear weapons is “generally . . . contrary to the rules of international
law applicable in armed conflict, and in particular the principles and rules
of humanitarian law” (dispositif, para. 2 E). What does the term “generally”
mean? Is it a numerical allusion, or is it a reference to different types of
nuclear weapons, or is it a suggestion that the rules of humanitarian law
cannot be met save for exceptions? If so, where is the Court’s analysis of
these rules, properly understood, and their application to nuclear weap-
ons? And what are any exceptions to be read into the term “generally”?
Are they to be linked to an exceptional ability to comply with humani-
tarian law? Or does the term “generally”, especially in the light of para-
graph 96, suggest that if a use of nuclear weapons in extreme circum-
stances of self-defence were lawful, that might of itself exceptionally
make such a use compatible with the humanitarian law? The phraseology
of paragraph 2E of the dispositif raises all these questions and answers
none of them.

26. There is a further reason why I have been unable to vote for para-
graph 2E of the dispositif. It states a negative consequence of humani-
tarian law and (unspecified) possible exceptions. The role of humanitar-
ian law (in contrast to treaties of specific weapon prohibition) is to
prescribe legal requirements of conduct rather than to give “generalized”
answers about particular weapons. I do not, however, exclude the possi-
bility that such a weapon could be unlawful by reference to the humani-
tarian law, if its use could never comply with its requirements — no
matter what specific type within that class of weapon was being used and
no matter where it might be used. We may believe that, in the present
stage of weapon development, there may be very limited prospects of a
State being able to comply with the requirements of humanitarian law.
But that is different from finding the use of nuclear weapons “generally
unlawful”.

27. The meaning of the second sentence of paragraph 2E of the dis-
positif, and thus what the two sentences of paragraph 2E of the dispositif
mean when taken together, is unclear. The second sentence is presumably
not referring to self-defence in those exceptional circumstances, implied
by the word “generally”, that might allow a threat or use of nuclear
weapons to be compatible with humanitarian law. If, as the Court has
indicated in paragraph 42 (and operative paragraph 2 C), the Charter law
does not per se make a use of nuclear weapons illegal, and if a specific use

367
590 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

complied with the provisions of Article 51 and was also compatible with
humanitarian law, the Court can hardly be saying in the second sentence
of paragraph 2 E that it knows not whether such a use would be lawful or
unlawful.

28. Therefore it seems the Court is addressing the “general” cir-
cumstances that it envisages — namely that a threat or use of nuclear
weapons violates humanitarian law — and that it is addressing
whether in those circumstances a use of force in extremis and in conform-
ity with Article 51 of the Charter, might nonetheless be regarded as
lawful, or not. The Court answers that it does not know.

29. What the Court has done is reach a conclusion of “incompatibility
in general” with humanitarian law; and then effectively pronounce a non
liquet on whether a use of nuclear weapons in self-defence when the sur-
vival of a State is at issue might still be lawful, even were the particular
use to be contrary to humanitarian law. Through this formula of non-
pronouncement the Court necessarily leaves open the possibility that a
use of nuclear weapons contrary to humanitarian law might nonetheless
be lawful. This goes beyond anything that was claimed by the nuclear-
weapon States appearing before the Court, who fully accepted that any
lawful threat or use of nuclear weapons would have to comply with both
the jus ad bellum and the jus in bello (see Advisory Opinion, para. 86).

30. That the formula chosen is a non liquet cannot be doubted, because
the Court does not restrict itself to the inadequacy of facts and argument
concerning the so-called “clean” and “precise” weapons. I share the
Court’s view that it has not been persuasively explained in what circum-
stances it might be essential to use any such weaponry. Nor indeed may
it be assumed that such types of weapons (perhaps to be used against
submarines, or in deserts) can suffice to represent for a nuclear-weapon
State all that is required for an effective policy of deterrence.

31. The formula in the second part of paragraph 2E refers also to “the
current state of international law” as the basis for the Court’s non liquet.
I find it very hard to understand this reference. Paragraph F of the dis-
positif, and the final paragraphs of the Court’s Opinion, indicate that the
Court hopes for a negotiated and verified total disarmament, including
nuclear disarmament. But it cannot be the absence of this goal which
means that international law has no answer to give on the use of nuclear
weapons in self-defence. International law does not simply consist of
total prohibitions. Nor can it be that there is no substantive law of self-
defence upon which the Court may offer advice — this, all said and done,
is one of the most well-developed areas of international law.

32. Can the reference to “the current state of international law” pos-
sibly refer to humanitarian law? This is one of the many elements that is
unclear. This aspect appears to have been disposed of already in the first

368
591 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

part of paragraph 2E. In any event, humanitarian law too is very well
developed. The fact that its principles are broadly stated and often raise
further questions that require a response can be no ground for a non
liquet. It is exactly the judicial function to take principles of general
application, to elaborate their meaning and to apply them to specific
situations. This is precisely the role of the International Court, whether
in contentious proceedings or in its advisory function.

33. Perhaps the reference to “the current state of international law” is
a reference to perceived tensions between the widespread acceptance of
the possession of nuclear weapons (and thus, it may be presumed, of the
legality of their use in certain circumstances) as mentioned by the Court
in paragraphs 67 and 96 on the one hand, and the requirements of
humanitarian law on the other. If so, I believe this to be a false dichotomy.
The pursuit of deterrence, the shielding under the nuclear umbrella, the
silent acceptance of reservations and declarations by the nuclear powers
to treaties prohibiting the use of nuclear weapons in certain regions, the
seeking of possible security assurances — all this points to a significant
international practice which is surely relevant not only to the law of self-
defence but also to humanitarian law. If a substantial number of States in
the international community believe that the use of nuclear weapons
might in extremis be compatible with their duties under the Charter
(whether as nuclear powers or as beneficiaries of “the umbrella” or secu-
rity assurances) they presumably also believe that they would not be vio-
lating their duties under humanitarian law.

34. Nothing in relevant statements made suggests that those States
giving nuclear assurances or receiving them believed that they would
be violating humanitarian law — but decided nonetheless to act in dis-
regard of such violation. In sum, such weight as may be given to the
State practice just referred to has a relevance for our understanding
of the complex provisions of humanitarian law as much as for the pro-
visions of the Charter law of self-defence.

35. For all of these reasons, I am unable to see why the Court resorts
to the answer it does in the second part of paragraph 2E of the dispositif.

36. It is also, I think, an important and well-established principle that
the concept of non liquet — for that is what we have here — is no part of
the Court’s jurisprudence.

37. The Court has, of course, on several occasions, declined to answer
a question even after it has established its jurisdiction. Reasons of pro-
priety (Article 65 of the Statute; and the Monetary Gold Removed from
Rome in 1943 and Northern Cameroons cases) or important defects in
procedure (the Asylum case, the Haya de la Torre case) have been given.
But “[in] none of these cases is the non-liquet due . . . to deficiencies in the
law” (Rosenne, The Law and Practice of the International Court, 2nd
rev. ed., p. 100).

369
592 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

38. This unwelcome formulation ignores 65 years of proud judicial
history and also the convictions of those who went before us. Former
President of the International Court, Judge Elias, reminds us that there
are what he terms “useful devices” to assist if there are difficulties in
applying the usual sources of international law. In his view these “pre-
clude the Court from pleading non liquet in any given case” (Elias, The
International Court of Justice and Some Contemporary Problems, 1983,
p. 14).

39. The learned editors of the 9th edition of Oppenheim’s International
Law remind us:

“there is [not] always a clear and specific legal rule readily applicable
to every international situation, but that every international situa-
tion is capable of being determined as a matter of law” (Jennings
and Watts, Vol. I, p. 13).

40. Nor is the situation changed by any suggestion that the problem is
as much one as “antimony” or clashes between various elements in the
law as much as alleged “vagueness” in the law. Even were there such an
“antimony” (which, as I have indicated above, I doubt), the judge’s role
is precisely to decide which of two or more competing norms is applicable
in the particular circumstances. The corpus of international law is
frequently made up of norms that, taken in isolation, appear to pull in
different directions — for example, States may not use force/States may
use force in self-defence; pacta sunt servanda/States may terminate or
suspend treaties on specified grounds. It is the role of the judge to resolve,
in context, and on grounds that should be articulated, why the applica-
tion of one norm rather than another is to be preferred in the particular
case. As these norms indubitably exist, and the difficulties that face the
Court relate to their application, there can be no question of judicial
legislation.

41. One cannot be unaffected by the knowledge of the unbearable suf-
fering and vast destruction that nuclear weapons can cause. And one can
well understand that it is expected of those who care about such suffering
and devastation that they should declare its cause illegal. It may well be
asked of a judge whether, in engaging in legal analysis of such concepts
as “unnecessary suffering”, “collateral damage” and “entitlement to self-
defence’, one has not lost sight of the real human circumstances involved.
The judicial lodestar, whether in difficult questions of interpretation of
humanitarian law, or in resolving claimed tensions between competing
norms, must be those values that international law seeks to promote and
protect. In the present case, it is the physical survival of peoples that we
must constantly have in view. We live in a decentralized world order, in
which some States are known to possess nuclear weapons but choose to
remain outside of the non-proliferation treaty system; while other such
non-parties have declared their intention to obtain nuclear weapons; and
yet other States are believed clandestinely to possess, or to be working

370
593 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. HIGGINS)

shortly to possess nuclear weapons (some of whom indeed may be party
to the NPT). It is not clear to me that either a pronouncement of illegal-
ity in all circumstances of the use of nuclear weapons or the answers
formulated by the Court in paragraph 2E best serve to protect man-
kind against that unimaginable suffering that we all fear.

(Signed) Rosalyn Hicains.

371
